Citation Nr: 0840634	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for glaucoma, to 
include as due to exposure to an herbicide agent or as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to an increased (compensable) rating for 
service-connected bilateral pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from May 1958 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In the October 2008 brief (Informal Hearing Presentation), 
the veteran's representative requested consideration of 
service connection for nonproliferative diabetic retinopathy 
as secondary to diabetes mellitus.  Accordingly, this matter 
is REFERRED to the RO for development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's claims on 
appeal.

In conjunction with the veteran's increased rating claim 
(bilateral pterygium), he was afforded a VA eye examination 
in May 2006.  The report on the examination notes that 
Goldmann visual field testing was performed in connection 
with the veteran's complaint that he had glaucoma.  The 
examiner reported that the visual field test revealed 
"mildly constricted" visual fields in both eyes, but he did 
not diagnose glaucoma or pterygium.  He also did not make the 
chart(s) a part of the examination report as required 
pursuant to 38 C.F.R. § 4.76 (2008).  The Board observes that 
pterygium is evaluated based on impairment of visual acuity 
or impairment of field vision.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2008) ("Rate for loss of vision, if 
any.").  It is not clear from the report if the impairment 
in field vision in both eyes is attributable to glaucoma, the 
service-connected bilateral pterygium, or any of the other 
eye disorders (cataracts, mild nonproliferative diabetic 
retinopathy, pseudoexfoliation syndrome right eye, and dry 
eyes) diagnosed at that time.  Also, without the Goldmann 
chart, the Board is unable to determine whether any 
impairment of field vision is compensable under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080 (2008).  For these reasons, the 
Board finds that the May 2006 VA eye examination report is 
inadequate for rating purposes.  

In addition, while glaucoma is not an enumerated disease 
associated with exposure to certain herbicide agents under 
38 C.F.R. § 3.309(e) (2008), the United States Court of 
Appeals for the Federal Circuit has held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), rev'd in 
part, Combee v. Principi, 4 Vet. App. 78 (1993).  Thus, the 
May 2006 VA examiner should also be asked to provide an 
opinion on whether any glaucoma found on examination is 
etiologically related to in-service herbicide exposure.  In 
the alternative to seeking service connection for glaucoma as 
due to herbicide exposure, the veteran also seeks service 
connection for glaucoma as secondary to service-connected 
diabetes mellitus.  The RO adjudicated this theory of 
entitlement in the December 2006 statement of the case.  The 
VA examiner should also be asked to provide an opinion as to 
whether any glaucoma found on examination is related to the 
veteran's service-connected diabetes mellitus.  

Because the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  Where the claimant fails to report for 
such examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  

Finally, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pertaining to Veterans Claims Assistance Act of 2000 (VCAA) 
notice in an increased-compensation claim.  The Court stated 
that 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The April 2006 and June 2006 
letters did not inform the veteran of the specific rating 
criteria applicable to the pterygium claim.  Also, the 
veteran has not been provided notice of the information and 
evidence needed to establish service connection for glaucoma 
on a secondary basis.  Thus, another VCAA notice should be 
issued to the veteran to remedy these deficiencies.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with the notice 
required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include notice of the 
information and evidence needed to 
establish service connection for glaucoma 
on a secondary basis, and the notice 
specified by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
pertaining to the claim for increased 
rating for pterygium.

In particular, the notice letter should 
inform the veteran that, to substantiate 
a claim, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the pterygium disability and 
the effect that worsening has on his 
employment and daily life.

The notice letter should advise the 
veteran that, if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In 
addition, inform the veteran of the 
specific rating criteria applicable to 
the pterygium claim (Diagnostic Codes 
6034, 6061 to 6079, and 6080).

The notice letter should provide examples 
of the types of medical and lay evidence 
that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  
Examples include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
pterygium disability or exceptional 
circumstances relating to the disability.

2.  The veteran should be afforded a VA 
eye examination to determine the current 
severity of his service-connected 
bilateral pterygium, and to determine the 
nature of any current glaucoma disability 
and provide an opinion as to its possible 
relationship to service or a service-
connected disability.  The relevant 
evidence in the claims file should be 
made available to and reviewed by the 
examiner(s).  All indicated tests should 
be performed and all findings should be 
reported.  The examiner(s) should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

(a)  The examination should include 
uncorrected and corrected central visual 
acuity for distance and near, with record 
of the refraction.  Snellen's test type 
or its equivalent should be used.  
Mydriatics should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings should be 
recorded.

(b)  The examination should also include 
measurements of the visual field by use 
of the Goldmann Perimeter Chart.  The 
usual perimetric methods should be 
employed, using a standard perimeter and 
a 3 mm. white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye.  At a minimum, 2 
recordings must be made.  The charts also 
must be made a part of the report of 
examination.

(c)  The examiner should note the extent 
to which any impairment of central visual 
acuity and field vision is attributable 
to the service-connected bilateral 
pterygium.

(d)  The examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any current glaucoma disorder is 
related to an incident of the veteran's 
military service, including exposure to 
herbicides, or whether it is at least as 
likely as not (50 percent probability or 
greater) that any current glaucoma was 
caused by or aggravated (permanently 
worsened beyond the normal progress of 
the disorder) by the service-connected 
diabetes mellitus.  If the examiner finds 
that the glaucoma is aggravated by the 
diabetes, he/she should quantify the 
degree of aggravation, if possible.  The 
examiner is to accept as fact that the 
veteran was exposed to herbicide agents 
during his military service.  

3.  Thereafter, readjudicate the claims 
for service connection for glaucoma 
(including as due to exposure to an 
herbicide agent and as secondary to 
service-connected diabetes mellitus) and 
for increased (compensable) rating for 
service-connected bilateral pterygium.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
should be given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

